DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quentin (US 4,087,391) modified by Komuro (US 2017/0304780.)
Regarding claim 1, Quentin meets the claimed, a process for obtaining a film or film-forming article (Quentin col 5 lines 25-38 describe a process to obtain a film) said process comprising: a) providing a solvent system comprising at least one molecule bearing a sulfoxide function, (Quentin col. 8 Example 1 teaches using anhydrous DMSO as a solvent) said solvent system having a water content less than 1000 ppm by weight (Quentin col. 8 Example 1 teaches anhydrous DMSO) and having a pH of greater than or equal to 6; (anhydrous DMSO is known to have a pH of 6-8) b) preparing a polymer solution, either by dissolving the polymers in the solvent system from step a) or by synthesizing the polymers in the solvent system from step a); (Quentin col. 8 Example 1 teaches the polymer resin is dissolved in the DMSO solvent) c) removing the solvent system by coagulating the polymers from the polymer solution in step b) to obtain the film or the film-forming article and a solvent effluent (Quentin col. 8 Example 1 teaches the solvent is poured into acetone and filtered to separate the film from the solvent) wherein said polymer solution obtained in step b) contains less than 1% of water relative to the total weight of the polymer solution; (Quentin col. 8 Example 1 teaches 10 g of resin and anhydrous DMSO, there is virtually no water in anhydrous DMSO) wherein said polymer solution obtained in step b) has a pH strictly greater than 6; (Quentin col. 8 Example 1 teaches anhydrous DMSO which is known to have a pH of 6-8) and wherein the polymer solution comprises from 1% to 50% by weight of polymer(s), relative to the total weight of the polymer solution (Quentin col. 8 Example 1 teaches adding 10g of polymer resin to 400 cm3 of DMSO, 400 cm3 of anhydrous DMSO weights ~ 440 g, the solution is ~2.3% polymer by weight.)
Quentin describes removing the polymers via coagulation but does not describe a coagulation bath and does not meet the claimed, removing the solvent system in a coagulation bath by coagulating the polymers from the polymer solution in step b) to obtain the film or the film-forming article and a solvent effluent; wherein said coagulation bath comprises a medium that is nonsolvent for said polymers and solvent for said solvent system from step a); wherein said coagulation bath comprises up to 80% by weight of said solvent system from step a), relative to the total weight of the coagulation bath; wherein said medium is water.
Analogous in the field of film/film forming articles, Komuro describes a process of precipitating a sulfone polymer in a solvent and then forming hollow fibers via a coagulation bath, see [0080]-[0083]. Komuro meets the claimed, removing the solvent system in a coagulation bath by coagulating the polymers from the polymer solution in step b) to obtain the film or the film-forming article and a solvent effluent (Komuro [0083] describes a hollow fiber membrane is removed from a coagulation liquid “effluent”) wherein said coagulation bath comprises a medium that is nonsolvent for said polymers and solvent for said solvent system from step a) wherein said medium is water (Komuro [0099] describes the coagulation liquid contains a solvent and a nonsolvent including water.)
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the removal method of Quentin with the coagulation bath and coagulation medium of Komuro in order to control the speed of the membrane formation and control the pore sizes, see Komuro [0089] and [0099].
Komuro describes a coagulation bath in a coagulation liquid but does not explicitly meet the claimed, wherein said coagulation bath comprises up to 80% by weight of said solvent system from step a), relative to the total weight of the coagulation bath, however, Komuro [0085] and [0089] describe good solvents for polysulfones, for example dimethyl sulfoxide, slow the rate of coagulation. Komuro [0096] and [0099] describes that the ratio of the same solvent to non-solvent in the coagulation liquid (and thereby the weight % of the solvent) can be modified in order to control the rate of coagulation. 
Komuro [0099] discloses that the amounts of solvent and non-solvent present in the coagulation solution are result-effective variables which affect the speed of the coagulation process and thereby the formation of the membrane structure, see Komuro [0096]. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the coagulation bath of Quentin/Komuro through routine optimization to adjust the amount of solvent in the coagulation liquid, see Komuro [0096] and [0099].
	Regarding claim 2, Quentin meets the claimed, wherein the water content of the solvent system is less than or equal to 900 ppm by weight (Quentin col. 8 Example 1 teaches anhydrous DMSO which has virtually no water content by its definition.) 
Regarding claim 3, Quentin meets the claimed, wherein the solvent system has a pH ranging from 6 to 14 (Quentin col. 8 Example 1 teaches anhydrous DMSO which is known to have a pH of 6-8). 

Regarding claim 4, Quentin meets the claimed, wherein the solvent system comprises from 5% to 100% by weight of molecules bearing at least one sulfoxide function, relative to the total weight of the solvent system (Quentin col. 8 Example 1 uses anhydrous DMSO which is nearly effectively 100% DMSO by its definition.) 
Regarding claim 5, Quentin meets the claimed, wherein the molecules bearing at least one sulfoxide function correspond to formula (1) n which: - X and Y, which may be identical or different, are chosen, independently of each other, from oxygen, sulfur, SO, S02, NH and NR"; - a and b, which may be identical or different, represent, independently of each other, 0 or 1; n is equal to 1 or 2; - R, R' and R", which may be identical or different, are chosen, independently of each other, from a linear or branched alkyl radical, containing from 1 to 12 carbon atoms, a linear or branched alkenyl radical, containing from 2 to 12 carbon atoms, and an aryl radical containing from 6 to 10 carbon atoms; R, R' and R" possibly being substituted with radicals chosen from alkyl, alkenyl, aryl and halogen, and possibly containing one or more heteroatoms chosen from 0, 5, N, P and Si; R and R' also possibly forming, together with the atoms that bear them, a hydrocarbon-based cyclic structure optionally containing one or more heteroatoms chosen from 0, S and N, said cyclic structure including in total 5, 6, 7, 8 or 9 ring members, (Quentin col. 8 Example 1 uses DMSO which meets the claimed when a and b are equal to 0, and R and R’ are linear 1 carbon groups.) 
Regarding claim 6, Quentin meets the claimed, wherein the molecules bearing at least one sulfoxide function correspond to formula (1a) in which: R and R', which may be identical or different, are chosen from a linear or branched alkyl radical containing from 1 to 4 carbon atoms, a linear or branched alkenyl radical containing from 1 to 4 carbon atoms, and a phenyl radical; and n is equal to 1 or 2 (Quentin col. 8 Example 1 uses DMSO which meets the claimed as R and R’ are linear chains with 1 carbon atom.) 
Regarding claim 7, Quentin meets the claimed, in which the molecules bearing at least one sulfoxide function are dimethyl sulfoxide molecules (Quentin col. 8 Example 1 uses DMSO, dimethyl sulfoxide.) 
Regarding claim 8, Quentin does not meet the claimed, wherein the polymer solution comprises from 5 to 30% by weight of polymer relative to the total weight of the polymer solution. 
Komuro meets the claimed, wherein the polymer solution comprises from 5 to 30% by weight of polymer relative to the total weight of the polymer solution (Komuro [0090] describes that the sulfone polymer concentration in the dope solution “polymer solution” is 15-35% by mass.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art. See MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art to combine the film forming method of Quentin with the polymer weight of Komuro in order to maintain permeation performance and porosity, see Komuro [0090]. 
Regarding claim 9, Quentin does not meet the claimed, wherein the polymers are chosen from polyurethanes, polysulfones, polyvinylidene fluorides, polyether sulfones, polyphenyl sulfones, cellulose acetate, polyamides, polyacrylics, poly-epoxies, polymethacrylates, polycarbonates, silicones, vinyl polymers, polyimide-imides and polyimides. Analogous in the field of film formation, 
Analogous in the field of film/film forming articles, Komuro meets the claimed, wherein the polymers are chosen from polyurethanes, polysulfones, polyvinylidene fluorides, polyether sulfones, polyphenyl sulfones, cellulose acetate, polyamides, polyacrylics, poly-epoxies, polymethacrylates, polycarbonates, silicones, vinyl polymers, polyimide-imides and polyimides (Komuro [0066] and [0085] describe polysulfone polymers are used.)
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the method of Quentin with the polymers of Komuro because polysulfone polymers are known for having high pressure resistance for use in filtration membranes, see Komuro [0066].
 Regarding claim 10, Quentin meets the claimed, wherein the polymer solution is obtained by dissolving the polymers in the solvent system from step a) at a temperature ranging from 10º C to 120º C (Quentin col. 8 Example 1 discloses the use of ambient temperature). 
Regarding claim 12, Quentin does not meet the claimed, the process as claimed in claim 1, wherein the concentration of said water in the coagulation bath is at least 20% by weight 
Analogous in the field of film/film forming articles, Komuro [0099] describes using water as the nonsolvent but does not explicitly meet the claimed, the process as claimed in claim 1, wherein the concentration of said water in the coagulation bath is at least 20% by weight, however, Komuro [0099] describes that the ratio of the solvent to non-solvent, water, in the coagulation liquid (and thereby the weight % of the non-solvent) can be modified in order to control the rate of coagulation. 
Komuro [0099] discloses that the amounts of solvent and non-solvent present in the coagulation solution are result-effective variables which affect the speed of the coagulation process and thereby the formation of the membrane structure, see Komuro [0099]. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the coagulation bath of Quentin/Komuro through routine optimization to adjust the amount of non-solvent, water, in the coagulation liquid, see Komuro [0096] and [0099].
Regarding claim 18, Quentin describes a 30µm membrane is obtained after additional casting steps and does not explicitly meet the claimed, The process as claimed in claim 1, where said film or the film-forming article is a flat film, wherein said flat film has a thickness of less than 1000 micrometers.
Komuro meets the claimed, The process as claimed in claim 1, where said film or the film-forming article is a flat film, wherein said flat film has a thickness of less than 1000 micrometers (Komuro [0072] describes a thickness of 2-10 µm.)
It would have been obvious to a person of ordinary skill in the art to modify the polymer film of Quentin to be 2-10 µm as described in Komuro in order to achieve effective filtering ability, see Komuro [0072]. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Quentin modified by Komuro as applied to claim 1 above, and further in view of Hiroyuki (JP 2011101883, see translation on the IDS dated 1/22/2020).
Regarding claim 13, Quentin does not meet the claimed, the process as claimed in claim 1, further comprising a step d) of treating the solvent effluent obtained on conclusion of step c). 
Analogous in the field of sulfoxide treatment, Hiroyuki meets the claimed the process as claimed in claim 1, further comprising a step d) of treating the solvent effluent obtained on conclusion of step c) (Hiroyuki [0001] describes a treatment on waste products (effluents) containing DMSO.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(I). 
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the method of film formation taught by Quentin with the effluent treatment method taught by Hiroyuki in to achieve the predictable result of recovering DMSO solvent, see [0007]. 
Regarding claim 14, Hiroyuki meets the claimed, the process as claimed in claim 13, wherein the treatment step d) comprises a preliminary step d1) of separation for recovering the molecules bearing at least one sulfoxide function, on the one hand, and the aqueous effluent, on the other hand (Hiroyuki [0043] teaches that the process recovered a concentrated stream with sulfoxide components and [0041] discloses a separate aqueous stream is recovered.) 
Regarding claim 15, Hiroyuki meets the claimed, the process as claimed in claim 13, wherein the treatment step d) comprises a chemical, biological and/or thermal oxidation, which is performed either directly on the solvent effluent derived from step c) or on the aqueous effluent derived from the preliminary step d1) (Hiroyuki [0035]-[0040] describe a biological treatment process and subsequent oxidative decomposition.)
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Quentin modified by Komuro as applied to claim 13 above, and further in view of Krekeler "General Options for Groundwater Protection", see NPL copy with the action dated 6/18/2020).
Regarding claim 16, modified Quentin does not meet the claimed, the process as claimed in claim 13, wherein the treatment step d) is performed at a site of implementation of steps a) to c) of the process as claimed in claim 1. 
Analogous in the art of effluent treatment, Krekeler meets the claimed, the process as claimed in claim 13, wherein the treatment step d) is performed at a site of implementation of steps a) to c) of the process as claimed in claim 1 (Krekeler page 3 teaches that on-site effluent treatment is known in the art.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(I).
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the method of waste treatment of modified Quentin with the on-site treatment taught in Krekeler in order to achieve the predictable result of effectively treating an effluent stream, see Krekeler page 3.
Regarding claim 17, modified Quentin does not meet the claimed, the process as claimed in claim 13, wherein the treatment step d) is performed at a site different from a site of implementation of steps a) to c) of the process as claimed in claim 1. 
Analogous in the art of effluent treatment, Krekeler meets the claimed, the process as claimed in claim 13, wherein the treatment step d) is performed at a site different from a site of implementation of steps a) to c) of the process as claimed in claim 1 (Krekeler page 1 teaches that off-site effluent treatment is known in the art.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(I).
It would have been obvious to one of ordinary skill in the art before the time of filing to combine the method of waste treatment of modified Quentin with the off-site treatment taught in Krekeler in order to achieve the predictable result of effectively treating an effluent stream, see Krekeler page 1.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Quentin modified by Komuro as applied to claim 1 above, and further in view of Taylor (US 2015/0299395).
 Regarding claim 19, Quentin does not meet the claimed, The process as claimed in claim 1, where said film or the film-forming article is a hollow fiber.
Analogous in the field of film-forming, Taylor meets the claimed, The process as claimed in claim 1, where said film or the film-forming article is a hollow fiber (Taylor [0127] teaches that shaped articles formed from a similar method to claim 1 can be formed in a hollow fiber shape, see also [0133].)
	The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the film forming process of Quentin with the hollow fibers of Taylor in order to shape the films for their desired use, see Taylor [0132].

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Quentin/Formato do not teach the amendments to claim 1. Applicant also argues that the cited procedure in Formato is a sulfonation procedure and is distinct from the film fabrication process. Examiner suggests that these arguments are moot in light of the new reference, Komuro, being cited above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            




/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744